DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claim in light of the specification, examiner finds the claimed invention is
patentably distinct from the prior art of record. The prior art does not expressly teach or render
obvious the invention as recited in independent claims 1, 8, 15.

	Watson et al. (Publication No. US 20200204464 A1) teaches an in-flight entertainment and communications (IFEC) system configured to stream vehicle operational parameters from avionics systems connected thereto. An avionics interface defines a node of an avionics bus, and the avionics systems are connectible to the avionics interface over the avionics bus to transmit aircraft operational parameters thereto as a raw stream of chronologically sequenced data elements. A data processor is connected to the avionics interface and a network interface, and is receptive to the aircraft operational parameters from the avionics interface. The data processor applies a variable filter that selectively passes a filtered data stream of aircraft operational parameters derived from the raw stream to a data storage device. The variable filter is defined by one or more filter parameters dynamically adjustable in response to changing conditions derived from the aircraft operational parameters. The filtered data stream is transmitted to the remote monitoring station.

	Jordan, Patric (Publication No. US 20190019354 A1) teaches an on-aircraft recording device includes an interface that receives APU usage data from an aircraft auxiliary power unit (APU) 

	Phelps, Mark Robert (Publication No. US 20130176133 A1) teaches a method to monitor health of a process controller. The method includes receiving, at a remote service computer, a limited set of diagnostic alarm data that relates to the health of the process controller. The limited set of diagnostic alarm data includes diagnostic alarm data that has been filtered based on a set of rules. The method also includes displaying the limited set of diagnostic alarm data to a user.

The features “the algorithm is configured to remove digitized APU data indicating intermittent or false- positive APU health concerns, resulting in reduced time to capture and evaluate APU data; -2-Application No.: 16/569,967 Attorney Docket No.: 00194-0178-00000 storing, by the one or more processors, the digitized APU data that indicate the APU health concern in a buffer; applying, by the one or more processors, a clustering technique including a support vector machine to the APU data in the buffer to distinguish a true APU health concern from intermittent or false-positive APU health concerns, wherein a stop timer is used to end the application of the clustering technique after a pre-determined time period has elapsed;” when taken in the context of claims 1, 8, 15 as a whole, were not uncovered in the teaching of the prior arts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668